United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
DEPARTMENT OF THE AIR FORCE,
EDWARDS AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0125
Issued: May 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 23, 2017 appellant filed a timely appeal from a May 11, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
causally related to the accepted March 18, 2017 employment incident.
FACTUAL HISTORY
On March 27, 2017 appellant, then a 51-year-old aircraft mechanic, filed a traumatic injury
claim (Form CA-1) alleging that on March 18, 2017 he sustained a back sprain or strain resulting
from lifting a manifold from a crate with a coworker. He explained that, after the manifold cleared
1

5 U.S.C. § 8101 et seq.

the crate, his coworker lowered it to the ground without notifying him and that the weight forced
his back to bend. Appellant stopped work on March 18, 2017 and returned on March 27, 2017.
In support of his claim, appellant submitted spine x-rays from Dr. Ambarish Bhat, a
radiologist, which provided “no evidence of acute injury in lumbosacral spine.” He also provided
a form report from Lamin Seisay, a physician assistant, dated March 18, 2017.
In an April 5, 2017 development letter, OWCP requested additional factual and medical
evidence in support of appellant’s traumatic injury claim. It notified him that nurse practitioners
and physician assistants were not considered qualified physicians under FECA. OWCP afforded
appellant 30 days for a response.
Appellant subsequently provided an undated work release form signed by Debra Ford, a
registered nurse.
By decision dated May 11, 2017, OWCP accepted that the March 18, 2017 employment
incident occurred as alleged, but denied appellant’s claim as he had not submitted any medical
evidence containing a medical diagnosis in connection with the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.4
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical

2

Id.

3

A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

4

A.D., id.; T.H., 59 ECAB 388 (2008).

2

rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted March 18, 2017 employment incident.
It is undisputed that on March 18, 2017 appellant, with a coworker, was lifting a manifold
which his coworker unexpectedly lowered to the ground. However, the Board finds that he failed
to submit sufficient medical evidence to establish that this work incident caused or aggravated his
back condition.6
Appellant submitted a report from a physician assistant dated March 18, 2017 and an
undated report from a registered nurse. However, the Board has held that reports by a physician
assistant and a registered nurse are not considered medical evidence as those health care providers
are not considered physicians under FECA.7
Appellant has provided no medical evidence, from a physician, diagnosing a condition as
the result of his March 18, 2017 employment incident and has, therefore, failed to meet his burden
of proof to establish a traumatic injury claim.8
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relation.9 Appellant’s honest belief that the April 4, 2014
employment incident caused his medical conditions is not in question, but that belief, however
sincerely held, does not constitute the medical evidence to establish causal relationship.10
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

5

A.D., supra note 3; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

6

M.E., Docket No. 17-1857 (issued February 2, 2018).

7

See K.E., Docket No. 17-1216 (issued February 22, 2018); M.M., Docket No. 17-1641 (issued February 15, 2018);
David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by state law).
8

O.R., Docket No. 17-1735 (issued January 2, 2018).

9

G.E., Docket No. 17-1719 (issued February 6, 2018); D.D., 57 ECAB 734 (2006).

10

G.E, id.; H.H., Docket No. 16-0897 (issued September 21, 2016).

3

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted March 18, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 11, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

